Exhibit 10.1

 

TIME SHARING AGREEMENT

 

This Agreement is made, effective as of August 5, 2010, by and between JOHNSON
MANAGEMENT, LLC, a limited liability company organized under the laws of the
State of South Carolina, with principal offices at 340 East Main Street,
Suite 500, Spartanburg, South Carolina 29302 (hereinafter referred to as
“Lessor”), and ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., with principal
offices at 135 N. Church Street, Spartanburg, SC 29306 (hereinafter referred to
as “Lessee”);

 

RECITALS

 

WHEREAS, Arizona, LLC (“Owner”) is the owner of that certain civil Aircraft
bearing the United States Registration Number [redacted] (“the Aircraft” or
“Aircraft”), a [redacted];

 

WHEREAS, Lessor has legal possession of the Aircraft under an aircraft dry-lease
between the Owner and Lessor dated January 1, 2009;

 

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;
and

 

WHEREAS, Lessor and Lessee desire to lease said Aircraft with flight crew on a
non-exclusive time sharing basis as defined in Section 91.501 (c) (1) of the
Federal Aviation Regulations (“FAR”);

 

The parties agree as follows:

 

1.             Lessor agrees to lease the Aircraft to Lessee pursuant to the
provisions of FAR 91.501 (c) (1) and to provide a fully qualified flight crew
for all operations.  This Agreement shall commence on the date that it is signed
and continue for one year after said date.  Thereafter, this Agreement shall be
automatically  renewed on a month to month basis, unless sooner terminated by
either party as hereinafter provided.  Either

 

1

--------------------------------------------------------------------------------


 

party may at any time terminate this Agreement upon thirty (30) days written
notice to the other party, delivered personally or by certified mail, return
receipt requested, at the address for said other party as set forth above.

 

2.             Lessee shall pay Lessor for each flight conducted under this
Agreement the actual expenses of each specific flight as authorized by FAR
Part 91.501 (d).  These expenses include

 

(a)                                  Fuel, oil, lubricants, and other additives;

 

(b)                                 Travel expenses of the crew, including food,
lodging and ground transportation;

 

(c)                                  Hangar and tie down costs away from the
Aircraft’s base of operation;

 

(d)                                 Insurance obtained for the specific flight;

 

(e)                                  Landing fees, airport taxes and similar
assessments including, but not limited to IRC Section 4261 and related excise
taxes;

 

(f)                                    Customs, foreign permit, and similar fees
directly related to the flight;

 

(g)                                 In-flight food and beverages;

 

(h)                                 Passenger ground transportation;

 

(i)                                     Flight planning and weather contract
services; and

 

(j)                                     An additional charge not to exceed 100%
of the expenses listed in subparagraph (a) of this paragraph.

 

3.             Lessor will pay all expenses related to the operation of the
Aircraft when incurred, and will provide an invoice and bill Lessee for the
expenses enumerated in paragraph 2 above on the last day of the month in which
any flight or flights for the

 

2

--------------------------------------------------------------------------------


 

account of Lessee occur.  Lessee shall pay Lessor for said expenses within
fifteen (15) days of receipt of the invoice and bill therefor.

 

4.             Lessee will provide Lessor with requests for flight time and
proposed flight schedules as far in advance of any given flight as possible, and
in any case, at least twenty-four (24) hours in advance of Lessee’s planned
departure.  Requests for flight time shall be in a form whether written or oral,
mutually convenient to, and agreed upon by the parties.  In addition to the
proposed schedules and flight times Lessee shall provide at least the following
information for each proposed flight at some time prior to scheduled departure
as required by the Lessor or Lessor’s flight crew:

 

(a)                                  proposed departure point;

 

(b)                                 destination;

 

(c)                                  date and time of flight;

 

(d)                                 the number of anticipated passengers;

 

(e)                                  the nature and extent of luggage and/or
cargo to be carried

 

(f)                                    the date and time of return flight, if
any; and

 

(g)                                 any other information concerning the
proposed flight that may be pertinent or required by Lessor or Lessor’s flight
crew.

 

5.             Lessor shall have final authority over the scheduling of the
Aircraft, provided, however, that Lessor will use its best efforts to
accommodate Lessee’s needs and to avoid conflicts in scheduling.

 

6.             Lessor shall be solely responsible for securing maintenance,
preventive maintenance and required or otherwise necessary inspections on the
Aircraft, and shall take such requirements into account in scheduling the
Aircraft.  No period of maintenance, preventative maintenance or inspection
shall be delayed or postponed for the purpose of scheduling the Aircraft, unless
said maintenance or inspection can be

 

3

--------------------------------------------------------------------------------


 

safely conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot in command.  The pilot
in command shall have final and complete authority to cancel any flight for any
reason or condition which in his judgment would compromise the safety of the
flight.

 

7.             Lessor shall employ, pay for and provide to Lessee a qualified
flight crew for each flight undertaken under this Agreement.

 

8.             In accordance with applicable Federal Aviation Regulations, the
qualified flight crew provided by Lessor will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder. 
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety.  No such action of the pilot in command shall create
or support any liability for loss, injury, damage or delay to Lessee or any
other person.  The parties further agree that Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Agreement
when such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
or acts of God.

 

9.             At all times during the term of this Lease, Lessor shall cause to
be carried and maintained, at Lessor’s cost and expense, physical damage
insurance with respect to the Aircraft in the amount set forth below:

 

Aircraft Physical Damage (No Deductible While In Motion or Not in Motion)

 

The Greater of Current Market Value or the Minimum Amount Required by Lender

 

At all times during the term of this Lease, Lessor shall also cause to be
carried and maintained, at lessor’s cost and expense, third party aircraft
liability insurance, passenger legal liability insurance, property damage
liability insurance, and medical expense insurance in the amounts set forth
below:

 

4

--------------------------------------------------------------------------------


 

Combined Liability Coverage for Bodily Injury and Property Damage Including
Passengers –

 

 

 

 

 

Each Occurrence

 

No Less Than $50,000,000.00

 

 

 

Medical Expense Coverage – Each Person

 

$5,000.00

 

Lessor shall also bear the cost of paying any deductible amount on any policy of
insurance in the event of a claim or loss.

 

Any policies of insurance carried in accordance with this Lease: (i) shall name
lessee as an additional insured; and (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessee.  Each liability
policy shall be primary without right of contribution from any other insurance
which is carried by Lessee or Lessor and shall expressly provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

 

Lessor shall submit this Lease for approval to the insurance carrier for each
policy of insurance on the aircraft.  Lessor shall arrange for a Certificate of
Insurance evidencing appropriate coverage as to the Aircraft and the
satisfaction of the requirements set forth above to be given by its insurance
carriers to Lessor.

 

10.                                 Lessee warrants that:

 

(a)                                  It will use the Aircraft for and on account
of its own business only, and will not use the Aircraft for the purpose of
providing transportation of passengers or cargo in air commerce for compensation
or hire;

 

(b)                                 It shall refrain from incurring any
mechanics or other lien in connection with inspection, preventative maintenance,
maintenance or storage of the Aircraft, whether permissible or impermissible
under this Agreement, nor shall there be any attempt

 

5

--------------------------------------------------------------------------------


 

by any party hereto to convey, mortgage, assign, lease or any way alienate the
Aircraft or create any kind of lien or security interest involving the Aircraft
or do anything or take any action that might mature into such a lien; and

 

(c)                                  During the term of this Agreement, it will
abide by and conform to all such laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft by a timesharing Lessee.

 

11.           For purposes of this Agreement, the permanent base of operation of
the aircraft shall be Spartanburg, SC.

 

12.           Neither this Agreement nor any party’s interest herein shall be
assignable to any other party whatsoever.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, representatives
and successors

 

6

--------------------------------------------------------------------------------


 

13.                                 TRUTH IN LEASING STATEMENT

 

THE AIRCRAFT, A 2000 LEARJET, INC. 31A, MANUFACTURER’S SERIAL NO.  193,
CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N129JD HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.  DURING THE DURATION OF THIS LEASE, JOHNSON
MANAGEMENT, LLC, 340 EAST MAIN STREET, SUITE 500, SPARTANBURG, SOUTH CAROLINA
29302, IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER
THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED, DAN C. BREEDEN, JR., AS MANAGER OF JOHNSON MANAGEMENT, LLC,
340 EAST MAIN STREET, SUITE 500, SPARTANBURG, SOUTH CAROLINA 29302 CERTIFY THAT
IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND
THE RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

JOHNSON MANAGEMENT, LLC

 

By:

/s/ Dan C. Breeden, Jr.

 

 

Dan C. Breeden, Jr., Manager

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

By:

/s/ Kenneth E. Compton

 

Name:

Kenneth E. Compton

 

Title:

President and Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

1.                                       Mail a copy of the lease to the
following address via certified mail, return receipt requested, immediately upon
execution of the lease (14 C.F.R. 91.23 requires that the copy be sent within
twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN:  Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2.                                       Telephone the nearest Flight Standards
District Office at least forty-eight hours prior to the first flight under this
lease.

 

3.                                       Carry a copy of the lease in the
aircraft at all times.

 

8

--------------------------------------------------------------------------------